Exhibit 10.10

[Healthways logo]

 

August 25, 2016

Steve Janicak

Address on file

 

Dear Steve,

 

We are delighted to confirm the offer to join Healthways as Chief Growth
Officer! We anticipate your start date to be September 13, 2016.  In your new
position with us, you will report directly to me and play a pivotal role as a
member of the Healthways Executive Leadership Team and in delivering on our
purpose − − to create a healthier world one person at a time. We are excited
about adding your talent to our team.

 

As you have undoubtedly experienced in the hiring process, our culture is one
that fosters well−being improvement. Well−being improvement is not only what we
do, it's who we are. We are the Living Lab for what we take to market and we
expect our colleagues to proactively engage in improving your personal and our
collective well−being in all five elements; physical, financial, social,
community, and purpose. Our collective commitment to well−being improvement for
our members and ourselves is foundational to our culture. It makes us strong,
unique, and even somewhat quirky. Our culture envelopes us, connects us, and
makes Healthways a magical place to work.

 

As part of this commitment to our culture, you'll be expected to follow all
Healthways policies and procedures including our Code of Business Conduct.

 

Steve, we are convinced you are going to bring your A−game and we look forward
to changing the world together.

 

Now, the good stuff:

 

Compensation and Benefits

 

 

•

Your base salary will be $345,000.00 or $13,269.23 payable bi−weekly.

 

•

Your role also makes you eligible for our Colleague Bonus program. Your bonus
award target is 50% of your eligible base earnings this fiscal year. Payout is
contingent upon achievement of specific company performance targets and your
individual performance objectives. All colleagues must be actively employed on
the payout dates to be eligible.

 

•

A one-time grant of 25,000 restricted stock units (“RSUs”), vesting over three
(3) years in equal annual installments.  

 

•

A one-time grant of 25,000 market stock units (“MSUs”), vesting at the end
(cliff vesting) of three (3) years.

 

•

You will receive a one-time signing bonus of $5,000.00 (grossed up for taxes)
payable after 30 days of employment.  Your signing bonus is contingent upon the
execution of the Bonus Repayment Agreement.  

 

•

As a full−time, exempt employee, you will be eligible to receive our full
complement of benefits following your eligibility waiting period for each of the
plans. New colleagues have 30 days from hire date to make elections in order to
activate your benefits.  Your benefit elections become effective on your 31st
day of employment.  We have enclosed a summary of our Be Well benefits for your
review.

 

•

If you're at least 21 years old, you are eligible to participate in our 401(k)
program on your first day of employment. In support of your financial well−being
you will automatically be enrolled in the plan after 90 days of employment if
you haven't already made elections. You may enroll at www.401k.com to select or
change your deferral rate at any time.

 

•

Eligibility for our Capital Accumulation Plan (CAP).

--------------------------------------------------------------------------------

 

Steve Janicak

Chief Growth Officer

 

 

Like all responsible companies, Healthways has a few conditions that come along
with this offer.  See below for the fine print.

 

Prior Employment

You represent that you are not subject to any non−competition provisions or
restrictive covenants that would prevent or affect your acceptance of this offer
of employment and the performance of your employment obligations at Healthways.
You further represent that the performance of your employment obligations will
not violate or breach any other agreement or arrangement with a prior employer.
In your work for the company, you will be expected not to use or disclose any
confidential or proprietary information or trade secrets of any prior employer
or other person to whom you have an obligation of confidentiality.

 

Restrictive Covenants

Upon acceptance of this offer, you understand and agree that your employment is
contingent upon your execution of and delivery to the company of a Trade Secret
and Proprietary Information Agreement enclosed. To translate, that means you
need to protect our proprietary information.

 

At−Will Employment

You understand that your employment with Healthways is for an unspecified
duration that constitutes at−will employment and that either you or the company
can terminate this relationship at any time, with or without cause.

 

Company Events and Activities

While here, you'll have the opportunity to participate in a number of engaging
activities and events that help you optimize your well−being. We take pictures
at events and share them across our sites. Sometimes those photos, stories, and
videos are so great that we use them for other purposes, such as recruiting
videos, sales or client meetings, and even Board meetings. You accept that your
image may be used by Healthways.

 

Background Check and Drug Test

You understand that this offer is contingent upon the successful completion of
our background check and drug testing process.

 

Please return a signed copy of this offer letter to Ross Scott. Feel free to
contact him directly should you have any questions or need assistance with the
enclosed materials.

 

 

Welcome home!

 

 

 

Donato Tramuto

 

 

 

Acknowledged and Agreed:

 

 

/s/ Steve Janicak 8/25/2016

Steve JanicakDate

 

 

 

--------------------------------------------------------------------------------

 

Addendum to Offer Letter for Steve Janicak dated August 25, 2016

 

 

Termination Provisions:

 

If your employment is terminated at any time without Cause(1) or if you
terminate your employment for Good Reason(2), you will be entitled to receive:

 

All base salary and benefits due through the date of termination payable within
thirty (30) days of the date of termination, with the date of such payment
determined by the Company in its sole discretion.

 

Upon your execution of a full release of claims in favor of the Company,
provided that such release must be executed and become effective and any
revocation period must expire within sixty (60) days of the date of termination,
you will also be entitled to receive:

 

An amount equal to your base salary for a total of twelve (12) months following
the date of termination.(3)

 

Group medical benefits for twelve (12) months after the date of termination. The
costs of the Company's portion of any premiums due will be included in your
gross income to the extent the provision of such benefits is deemed to be
discriminatory under Section 105(h) of the Internal Revenue Code of 1986, as
amended.(3)

 

A pro-rata portion of any annual bonus for the year in which the termination
occurs, based on actual Company performance, which pro-rata annual bonus amount
will be determined after the end of the fiscal year for which the bonus plan was
in place and paid in accordance with the terms of such bonus plan.

 

(1) The following events constitute “Cause” for termination:

 

Continued failure to substantially perform your duties after written notice and
failure to cure within sixty (60) days;

Conviction of a felony or engaging in misconduct that is materially injurious to
the Company, monetarily or to its reputation or otherwise, or that would damage
your ability to effectively perform your duties;

Theft or dishonesty by you;

Intoxication while on duty; or

Willful violation of Company policies or procedures after written notice and
failure to cure within thirty (30) days.

 

(2) You may terminate your employment by written notice of your resignation
delivered within sixty (60) days after the occurrence of any of the following
events, each of which shall constitute "Good Reason" for resignation and
together shall be "Good Reason Events":

 

a.            a material reduction in your base salary (unless such reduction is
part of an across-the-board reduction affecting all Company executives with a
comparable role or title); and

b.            a requirement by the Company to relocate your residence, unless
such relocation is mutually agreed upon by you and the Company.

 

You shall give the Company written notice of your intention to resign for Good
Reason within sixty (60) days after the occurrence of one of the Good Reason
Events.  The notice must state with reasonable specificity the Good Reason
Event. Thereafter, the Company shall have sixty (60) days (the "Cure Period") to
rescind the Good Reason Event(s).  If the Company rescinds the Good Reason
Event(s) within the Cure Period, you no longer shall have the right to resign
for Good Reason. If the Company fails to rescind the Good Reason Event(s) before
the expiration of the Cure Period, then you may resign for Good Reason as long
as the resignation for Good Reason occurs within thirty (30) days following the
expiration of the Cure Period; otherwise the right to resign on the basis of
such Good Reason Event(s) shall be deemed to have been waived.

 

--------------------------------------------------------------------------------

 

(3) These amounts will be paid to you periodically at the Company's regular
payroll dates commencing within sixty (60) days following the date of
termination (the commencement date will be determined by the Company, in its
sole discretion).

 

 